Citation Nr: 1821610	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  11-27 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent prior to September 9, 2008 for panic attacks with agoraphobia and depressive disorder (herein acquired psychiatric disorder).

2.  Entitlement to a disability rating in excess of 50 percent from September 9, 2008 for an acquired psychiatric disorder.

3.  Entitlement to a compensable disability rating for migraine headaches (herein headaches).


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney at Law




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2004 to May 2008 (he also served on active duty in April 2011 from approximately April 18, 2011 to April 28, 2011).

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The procedural history of these claims will be addressed further below.  The Board remanded these claims in April 2015.

The Veteran testified at an October 2014 Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

Subsequent to the most recent September 2016 Supplemental Statement of the Case (SSOC), the Veteran's representative submitted additional evidence in January 2017, along with a waiver of initial review by the Agency of Original Jurisdiction (AOJ).

The issue of entitlement to a TDIU was previously on appeal and was remanded by the Board in April 2015.  The Veteran withdrew this appeal in July 2017 while the claim was pending before the AOJ.  



FINDINGS OF FACT

1. Prior to September 9, 2008 and from May 6, 2008, the Veteran's acquired psychiatric disorder symptomatology was productive of occupational and social impairment with reduced reliability and productivity.

2.  Throughout the appeal period, the Veteran's acquired psychiatric disorder symptomatology was productive of no more than occupational and social impairment with reduced reliability and productivity.

3.  The Veteran's headaches were manifested by characteristic prostrating attacks occurring at least on an average once a month over the last several months.


CONCLUSIONS OF LAW

1.  A disability rating of 50 percent is warranted for the Veteran's acquired psychiatric disorder from May 6, 2008.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

2.  A disability rating in excess of 50 percent is not warranted for the Veteran's acquired psychiatric disorder.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

3.  A disability rating of 30 percent, but no higher, is warranted for headaches.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2017).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Acquired Psychiatric Disorder

Procedural History

The Veteran separated from active service on May 5, 2008.  Previously, he filed a February 2008 claim for entitlement to service connection for various acquired psychiatric disorders (listed as anxiety and panic disorders, along with insomnia).  A June 2008 rating decision granted entitlement to service connection for an acquired psychiatric disorder and assigned a 10 percent disability rating effective May 6, 2008 (the day following the Veteran's separation from active service).  In a September 2008 statement, the Veteran "request[ed] an increase of my service connected...panic disorder rated at 10%."  The AOJ adjudicated the increased rating claim in an April 2009 rating decision, which continued the 10 percent disability rating.  

The Veteran's September 2008 statement did not express disagreement with the June 2008 rating decision.  The Veteran, however, was afforded a VA examination for his acquired psychiatric disorder in April 2009, which is within one year of the initial June 2008 rating decision.  Pursuant to 38 C.F.R. § 3.156(b) (2017), when new and material evidence is received prior to the expiration of the appeal period (which is generally one year), it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Upon review, as new and material evidence, to include the April 2009 VA examination report, was submitted within the appeal period of the June 2008 rating decision, such did not become final.  As a result, the increased rating claim is on appeal from the June 2008 rating decision and the appeal period dates to May 6, 2008 (the day following the Veteran's separation from active service).  The Board notes that the Veteran's prior representative specifically raised this issue.  See March 2015 Board Brief. 

Subsequently, in a September 2016 rating decision the AOJ increased the disability rating for the Veteran's acquired psychiatric disorder to 50 percent, effective June 9, 2008.  The AOJ stated that this date was "the date we received your claim for an increase."

Legal Criteria

The Veteran's acquired psychiatric disorder has been rated under Diagnostic Code 9412 (Panic disorder and/or agoraphobia), which is rated using the General Rating Formula for Mental Disorders (General Formula). 

Under the General Formula, a 10 percent disability ratting is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 (2017) means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, as the United States Court of Appeals for Veterans Claims (Court) also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  See id.  The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  See id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.  Additionally, "[a] veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).
Evidence

The Veteran was afforded mental health examinations.  The first occurred in March 2008 (while the Veteran was still in active service).  The examination report documented what appeared to be anxiety attacks.  It noted that:

Veteran reported the following symptoms of Anxiety: chest tightens, gets upset, leaves work early and not been able to go to work, does not like leaving the house, does not want to talk to others and wants to be left alone, feels panicky, shaking, hard time breathing and talking, cried during attacks, 'freaking out.'  Veteran also endorsed the following symptoms associated with Anxiety: sweating, feet and hands become clammy, hot flushes and cold chills, initially felt like going to die, dizzy and light headed.

It was then noted "Peak: 15 to 20 minutes."  It was noted that the Veteran "was having 3-4 times per day prior to the medication.  Now it is 3-4 times per week.  Situational events increase[] in frequency.  The anxiety will last upwards of 60-90 minutes."  Anxiety was reported as being a 10 on a 1-10 scale of severity.  It was noted that the Veteran reported symptoms of depression of "isolates, feels upset, cry for no reason, increased appetite, no motivation to do things, forces self to go to work" and also "poor sleep, low energy, decreased libido, feeling guilty over being irritable with others, and feeling helpless."  The examiner also stated that symptoms associated with depression included depressed mood, decreased energy and poor appetite.  The Veteran reported problems with memory, to include "has to make lists, forgets to do things he is told to do."  Depression was noted as 3-4 times per month for 3-5 days at a time, with the severity being noted as 8 on a 1-10 scale.

It was noted that during active service the Veteran had "2 arrests for trespassing and resisting arrest without violence and speeding (157 [miles per hour (mph)] in 55 mph zone)."  With respect to social relationships, it was noted that the Veteran was single, that he had a "good relationship with his family of origin," that he "has a few friends he socializes with" and that he "[h]as a room mate and he gets along with him for the most part, but the two of them have been in several fist fights" (it was later noted that the Veteran had a history of violence/assaultiveness, with reference made to the fights with his roommate).  It was noted that the Veteran did not "like[] to be in crowds so he stays home" and that "[h]e does not like being around people does not know."  It was noted that the Veteran had "[g]ood support from his family, but little support from elsewhere.  He has limited social contact."        

Upon psychiatric examination, it was noted that the Veteran's general appearance was clean, neatly groomed and that he was appropriately and casually dressed.  Psychomotor activity was noted as "both legs bounced the entire 75 minutes."  Orientation was noted to be intact to person, time and place, speech was noted to be unremarkable, affect was noted to be constricted, mood was noted to be anxious, attention was noted as "Attention Disturbance (Easily Distracted)," thought process and thought content were noted to be unremarkable and regarding judgment it was noted that the Veteran "[u]nderstands outcome of behavior."  Delusions, hallucinations, obsessive/ritualist behavior and suicidal and homicidal thoughts were denied.  It was noted that the Veteran did not have inappropriate behavior and that he had the ability to maintain minimum personal hygiene.  It was noted that the Veteran had sleep impairment, noted as "[d]ifficulty getting and staying asleep.  Increased irritability."  It was noted that the Veteran had panic attacks and that the extent of his impulse control was fair, with periods of violence noted.  Memory was noted to be normal as to remote, recent and immediate memory.  

Regarding posttraumatic stress disorder (PTSD) symptoms, it was noted that the following were reported: recurrent/intrusive recollections "only when tries to go to sleep," a lot of distressing dreams, variable physiological reactivity on exposure, daily avoidance, constant inability to recall aspects of trauma, all the time diminished interested, all the time feeling detached, "not often but it does happen" restricted range of affect, nightly difficulty with sleep, often irritability or anger, daily difficulty concentrating and constant hypervigilance and startle response.  The severity of PTSD symptoms reported were noted as mild to moderate.  Psychometric assessment testing was conducted, with the degree of severity of PTSD symptoms based on such noted as severe.  The examiner noted that "it is quite likely that there was some intentional exaggeration of the current symptom picture, possibly for secondary gain issues.  Thus, clinical interpretation of the results was not conducted."  
It was noted that the Veteran had lost two weeks from work during the last 12 months, with the cause being "calling in and leaving early secondary to anxiety and migraine headaches."  Problems related to occupational functioning were noted of decreased concentration, increased absenteeism, increased tardiness and memory loss. 

Diagnoses were noted of panic attacks with agoraphobia and depressive disorder.  A GAF score of 65 was noted.  The Board notes that GAF scores are a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240 (1995) (citing American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders 32 (4th ed. 1994) (the DSM)).  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  It was noted that "[w]hile there is not enough evidence to support a diagnosis of malingering, this can not be ruled out.  Minimally, the [V]eteran appears to be exaggerating the severity of the symptoms reported."  It was further noted "that individuals who are suspected of malingering and those who exaggerate the severity of their symptoms may still have significant psychiatric problems.  The difficulty lies in the understanding of true deficits in social and occupational functioning."

The Veteran was afforded another VA examination in April 2009.  The examiner referenced that the Veteran had been receiving VA treatment since July 2008 and referenced that GAF scores "ranged from 50 initially to 65 more recently."  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational or school functioning (e.g., few friends, conflicts with peers or co-workers).  It was noted that the Veteran was taking medication and had engaged in individual psychotherapy.  Effectiveness of therapy was noted as fair and that "[t]hings have improved moderately and learning how to manage my anxiety better."

Regarding symptoms, the examination report noted "[p]anic attacks increased lately with stress of buying a house to 1-2/week," that "[a]t max were a couple attacks/day before meds.  Since meds had reduced to about once a week on average" and "[n]ot as bad with the medicine - chest not as tight and don't freak out like when didn't know what was going on."  The examination report essentially repeated information regarding the Veteran's circumstances of panic/anxiety attacks that were documented in the prior VA examination report.  It then stated regarding the current attacks "[a]nger issue last around Thanksgiving - when get annoyed get panicky.  Now mostly get scared, chest tightens and get irritable and mean but less so.  Shake and feel nervous" and that "[e]pisodes last 3-5 minutes and then mean and angry for a couple of hours afterwards.  Like to get way and calm self down.  Once get away from people calm down within 30 minutes.  Better around people I know and trust.  Get hot flashes, not sweaty.  Heart accelerates."  The attacks were further described as "[s]ome dizziness.  Early ones felt confused and scared might go crazy.  Extremities have gotten numb and cold.  Know I'm going to survive now whereas didn't in the beginning...Sleep rough and sometimes wake up with an anxiety attack but mostly during the day - just pops up."  It was also noted that the Veteran "[q]uit going out other than going to work for a long time till therapist made me go out since September and is getting easier."  It was referenced that the Veteran was "[n]ot dating yet but working on that" and that he was "[d]oing online classes which were hard to get done initially but getting better - getting C's after failed 2 semesters."

Upon psychiatric examination, it was noted that the Veteran's general appearance was clean, neatly groomed and appropriately dressed.  Psychomotor activity was noted as "constantly moving knees anxiously and shoulders tense."  Orientation was noted to be intact to person, time and place, speech was noted to be spontaneous and clear, affect was noted to be appropriate, mood was noted to be anxious, attention was noted to be intact, thought process and thought content were noted to be unremarkable and regarding judgment it was noted that the Veteran "[u]nderstands outcome of behavior."  Delusions, hallucinations, obsessive/ritualist behavior and suicidal and homicidal thoughts were denied.  It was noted that the Veteran did not have inappropriate behavior and that he had the ability to maintain minimum personal hygiene.  It was noted that the Veteran had sleep impairment, noted as "[s]leep better on medication - still some trouble falling asleep and tear bedclothes up[.]  Get 6 hours/night average."  It was noted that the Veteran had panic attacks and that these have "caused problems with work - quit first job after 4 months as was too stressful, would run late, wouldn't want to go, boss would yell at me for being less efficient[.]  New job [times] 4 months is better and like it and get along better."  The extent of his impulse control was noted as fair, with periods of violence not noted.  Memory was noted to be normal as to remote, recent and immediate memory.     

It was noted that the Veteran had lost one week from work during the last 12 months, with the cause being "[d]idn't feel like going to prior stressful job due to anxiety."  Problems related to occupational functioning were noted of decreased concentration, increased tardiness and poor social interaction.  A diagnosis of panic disorder with agoraphobia was noted.  A GAF score of 65 was noted.  The examiner stated that the Veteran's prior diagnosis of depressive disorder "has responded to treatment" and that he was "no longer feeling depressed, improved energy, appetite and libido, no longer feeling helpless.  Some sleep problems and avoidance remain but are more related to his Panic Disorder."  

Regarding the effects of the Veteran's mental disorder on occupational and social functioning, the examiner noted that there was not total occupational and social impairment due to mental disorder signs and symptoms and that mental disorder signs and symptoms did not result in deficiencies in the areas of judgment, thinking, family relations, work, mood or school.  The examiner did state that there was reduced reliability and productivity due to mental disorder symptoms.  The examiner stated that "[s]till avoiding people but beginning to get out by self or with friends" and that "[p]roblems in prior stressful job are far less in present job which he far prefers - only been late twice from oversleeping and has resolved won't be in future.  Irritability more in check so getting along with coworkers better."  The examiner also stated that "Panic Disorder/anxiety symptoms with agoraphobia initiated post military experience beginning to respond to combination of antidepressant medications and psychotherapy with some improvement noted as above including gradual resolution of depressive symptoms."

The Veteran was afforded another VA examination in April 2016.  The examiner referenced the last VA examination in 2009 and stated that "[t]oday [the Veteran] reports the same symptoms of panic attacks described as chest tightness, [shortness of breath], heart racing" and that these "may last from 5 min[ute]s to 3-4 hours, occurring 1-2 [times] daily at the worst and on average 3-4 [times] weekly."  It was also noted that the Veteran "states when anxiety is at his worst, he will not leave his         room, may become depressed, staying in bed, not attending to personal hygiene, and stress eating."  It was noted that the Veteran "continues to experience an internal anxiety most days in addition to the panic attacks.  He avoids interaction with others, and has no real friendships due to same.  He states he avoided going out when friends would call, so they do not tend to contact him any more."  It was noted that the Veteran "does have a supportive extended family whom he telephonically communicates most days."  It was also noted that the Veteran "has his meals delivered to avoid going to the grocery" and that "[h]is attention and         concentration are reported as impaired when the 'anxiety is bad, as I just zone out.'"  It was also noted that "[s]leep is poor, as he reports tossing and turning for hours,         before finally achieving sleep for about 4 hours nightly.  Veteran feels fatigued the next day."  It was noted that "[m]edication trials for both anxiety and sleep are not particularly helpful.  He does try to use techniques learned in therapy, and takes prescribed medications, but still struggles with the symptoms of anxiety" and that the Veteran "describ[ed] the symptoms as on average[] 7-8/10 in severity, and when he is able to work the symptoms are better, is still a severity of 5/10."  It was noted that the Veteran "denies any delusions, hallucinations or manic symptoms."

The examiner noted that the Veteran's level of occupational and social impairment in regards to his mental diagnoses was best summarized as "[o]ccupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."

Under the history section, in regards to social history the examiner noted that the Veteran "currently reports no friendships, though has cordial relationships with his 2 roommates who are prior military" and that "[h]e has supportive parents (divorced) but close to both step father and biological father...close to his full sister, and one of his half sisters, and okay relationships with other siblings."  

In regards to occupational and educational history, the examiner referenced that at the time of the last VA examination the Veteran was working for company B. (full name withheld for privacy reasons) and taking online classes.  The examiner noted that the Veteran "was activated per the reserves to Germany in March 2011 but deployment was cut short due to taking medications.  Various position changes at [company B.] to increase his income over the years, and Veteran states he was making $100,000 annually when he was fired last month."  It was noted that the "Veteran self reports he had been counseled both verbally and written due to performance, as his numbers in the sales position appeared down."  It was noted that the "Veteran self reports he took [Family and Medical Leave Act (FMLA)] twice since 2014 at the recommendation of his private psychologists, and was treated in Missouri for 3 months in 2014 and locally for 3 months" and that "[c]urrently reports he has filed a lawsuit again [company B.] over violations of F[ML]A, ADA and hostile work environment."  It was further noted that the "Veteran states he started Barber school last week...he states he can tolerate attendance as there are only 4 other students in the classroom." 

In regards to mental health history, the examiner discussed various VA treatment records dating between 2009 and 2014.  It was noted that the Veteran reported that "he began to have worse anxiety with panic attacks, feeling very stressed at work, and in October 2014, he placed his belongings in storage and moved back home with parents in [Missouri]" and that "[h]e states he was treated for about 3 months - 2-3 [times] weekly and did some type of testing...by a private psychologist and returned to the area in Dec[ember] 2014."  It was noted that the "Veteran does complain of concentration issues."  The examiner referenced the Veteran continued to attend VA appointments.  It was noted that the Veteran reported that "he again went on F[ML]A per his private Psychologist's...recommendation in early Dec[ember] 2015."  It was noted that "he has been working in therapy...once weekly - until his insurance ran out after being fired."    

The examiner noted the various symptoms as actively applying to the Veteran's diagnoses.  Noted were the following symptoms depressed mood, anxiety, chronic sleep impairment, panic attacks more than once a week, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, including work or a work like setting, inability to establish and maintain effective relationships, and neglect of personal appearance and hygiene.  

Regarding behavioral observations, it was noted that the Veteran was "adequately groomed and casually glad," that there was no psychomotor retardation nor agitation, that affect was full, that mood was reported as anxious, that speech was "slightly increased" in rate and normal in volumen and tone, that thought processes were goal directed and that there were no audio or visual hallucinations or suicidal or homicidal ideation. 

Also of record are additional records referenced in the VA examination reports.  Of record are extensive VA treatment records dating during the appeal period.  In general, these records included references to similar symptoms as discussed in the VA examination reports.  In this regard, a July 2008 note referenced irritability, hypervigilance, intrusive thoughts and reexperiencing and stated that the Veteran "is restless and awakens in middle of the night in a sweat," that he "avoid[s] people, more isolative," that "[h]e was arrested twice when first returned from Iraq for fighting," that "[h]is memory and concentration have been poor" and that he "continues to experience panic attacks with increased heart rate and blood pressure."  A mental status exam was essentially normal, with the Veteran's mood noted to be anxious.  A GAF score of 50 was noted.  An August 2008 note also noted a GAF score of 50 and referenced that the Veteran "reports disrupted sleep pattern, problems with anger management, and has had exaggerated startle response to sounds.  Veteran has a surveillance camera watching his car 24 hours a day."  A later August 2008 note described essentially similar symptoms to those previously mentioned and noted a GAF score of 66.  Also of record are individual therapy notes dated from September 2008 to December 2008.  These generally described similar symptoms to those previously mentioned.  A December 2008 note stated that the Veteran "reports some improvement in anxiety" and a later December 2008 note stated that he "reports he feels anxiety is improved."

Records also reflected that the Veteran was seen regularly, approximately every few months, for psychiatric medication management and brief therapy from June 2010 to 2016.  Records of such treatment usually included mental status exam results, which generally indicated (or similar wording not indicating issues) that the Veteran had full cognition and good insight and that his speech, thought process and thought content were unremarkable.  The Veteran's mood was variously described as good, OK, anxious, appropriate and euthymic.  The Veteran's affect was regularly noted to be congruent.  These records, and others, consistently noted that the Veteran denied suicidal and homicidal ideation.  The Veteran was also consistently noted to be dressed appropriately, well, neatly or casually and to have good hygiene.  

The June 2010 to 2016 treatment records generally described similar symptoms to those previously mentioned.  A June 2010 note included a report from the Veteran that "I'm good" and it was noted that his sleep was good, but occasionally interrupted, and that he described his mood as "'good'."  A July 2010 note noted that the Veteran described his mood as "'great'."  A January 2011 note referenced "[f]ewer panic [symptoms], reduced anxiety."  An August 2011 note included a report from the Veteran that "I'm ok."  

Notes from November 2011 emergency room treatment described an incident where the Veteran "was driving his car[] 3 days ago became very anxious started hyperventil[]ating and passed out and crashed his vehicle does not remember crashing."  One note referenced the Veteran as complaining of "high anxiety lately."  The Veteran testified about this incident at the October 2014 Board hearing.  See Board Hearing Transcript, pages 23-24.  While the Veteran denied taking any alcohol during this incident at the Board hearing, a December 2014 private medical record (which are discussed further below) stated "2011, Nov[ember] Drinking, he hit another car" and another record stated "1 y[ea]r ago, wrecked his car, he does not remember what happened, (blackout) had been drinking a lot."  
A January 2012 VA treatment note stated "notes a slight increase in anxiety since around the time of his" motor vehicle accident.  A March 2012 note noted current symptoms of anxiety and panic attacks.  A July 2012 note included a report from the Veteran that "I'm doing well...work is a little crazy" and that "[s]table moods are reported."  A September 2012 note referenced "increased anxiety, reduced sleep for three weeks and low libido" and noted that the Veteran was seen "for F[ML]A form."  A November 2012 note stated "[w]ork is going well.  H[e] is in school."  A February 2013 note included a report from the Veteran that "my anxiety is better with medication" and referenced nightmares and that the Veteran "isolates at times and is irritable."  A December 2013 note included a report from the Veteran that "I get down about once a month," noted that the Veteran "stopped taking medications because of side effect worries," stated that "he has some periods of depression.  He reports that he lacks energy at times and feels down" and that "he would like a medication taken as needed for anxiety.  He currently works at [company B.] in sales and denies anxiety interferes with functioning.  He does say his job is stressful."  A January 2014 note included a report from the Veteran that "I am better with medicine change," noted that he denied currently feeling depressed, stated that "[h]e feels ok about himself and has energy for work," stated that he "has enjoyment" that he "reports sleep difficult at times" and stated that "[he] is stressed sometimes at work...He said anxiety can feel overwhelming at times.  He reports that he does take Vistaril to help with anxiety at times."  An April 2014 note stated that the Veteran "[r]eports his mood is okay but wishes it was better" and that "anxiety mainly happens at work."  A June 2014 note stated that the Veteran "denies anxiety is a daily issue."  An August 2014 note stated that the Veteran "reports anxiety results from his job...He denies anxiety is daily issue" and noted that he reported to be in a good mood.  

As outlined above, the April 2016 VA examination report referenced that the Veteran took FMLA "at the recommendation of his private psychologists, and was treated in Missouri for 3 months in 2014."  An October 2014 VA treatment note stated that the Veteran stated that "he has been feeling stressed [at] work and needs to take some time off."  Of record are private mental health records dated from November 2014 to December 2014 from a provider in Missouri.  These records generally described symptoms similar to those previously discussed. GAF scores were noted during this period from 55 to 70.  

A November 2014 note referenced that the Veteran "was having panic attacks, 3-4 [times] a week while he was working.  Only 2 since coming to Missouri" in early November, referenced that his panic attacks "started escalating about 1 year ago" and noted that his thought processes were mostly goal directed with some flight of ideas.  A December 1, 2014 note referenced racing thoughts most of the time, moderate concentration and distractibility, that the Veteran "makes himself go out with friends but may leave after 20 min[ute]s" and that the Veteran was on intermittent FMLA since 2010.  The Veteran's GAF was noted as 55-57.  This note also stated that the Veteran "does not worry about family, because he talks with them daily."  A December 2, 2014 note referenced regarding panic attacks that the Veteran woke up at 3 A.M. every night Sunday to Thursday between September and October, with similar symptoms associated with the panic attacks to those previously discussed and a severity of 8 noted.  Also referenced regarding avoidance was that the Veteran "does not grocery shop until he absolutely has to, goes at night, buys things in quantity."  Depression was also noted as "6-7."  A December 8, 2014 note stated "panic attacks 3/2 w[ee]ks."  A December 9, 2014 note referenced that the "Prudential approved his disability claim" and that the Veteran "will return to work" in January.  The final December 29, 2014 note noted a GAF of 65-70 and referenced the Veteran as returning to work.

Turning back to VA treatment records, a February 2015 note referenced a complaint of difficulty with concentrating, that the Veteran "denies anxiety is a daily issue...Reports that he is in a good mood.  Says that job is going well."  A different February 2015 note stated that the Veteran "[r]eports he is back to work and enjoyi[]ng it.  He was out on FMLA for a period of time."  An April 2015 note included a report from the Veteran that "I am doing fine," noted a report that he was in a good mood and noted that he had concentration difficulty at work.   A July 2015 note included a report from the Veteran that "I am doing ok" and that he reported being in a good mood, noted that he reported irritability and anxiety "at times," noted that "sometimes he has sleep issues" and noted that "[h]e says he enjoys social activities."  A December 2015 note referenced similar reports and that he was "stressed with work" and a related note referenced the Veteran as reporting "feeling down lately."  A March 2016 note referenced similar symptoms and referenced that the Veteran had been recently laid off.  A June 2016 note included similar information and stated that the Veteran "said mood has been good and he is going to school to be a barber."  A July 2016 note referenced that the Veteran requested a letter for school regarding an absence on one day "because of an anxiety attack."

In addition, also of record are FMLA forms for company B. that were completed by the Veteran's VA psychiatrist Dr. F.G.  A February 2010 form noted diagnoses of panic disorder without agoraphobia and adjustment disorder and a GAF of 55.  It was noted that "[r]ecent medication changes have exacerbated his condition."  It was noted that the Veteran would be "incapacitated for a single continuous period of time due to his...medical condition, including any time for treatment and recovery" and that the period of incapacity would be one to two weeks.  It was noted that regarding a question of whether the "condition [will] cause episodic flare-ups periodically preventing the employee from performing his...job functions" that it "is possible."  It was noted that it would be medically necessary for the Veteran to be absent from work during the flare-ups.  Regarding the frequency of flare-ups and the duration of related incapacity, it was noted "difficult to assess.  Various symptom profile."  It was also noted that "[t]he nature of [the Veteran's] panic [disorder] may include the necessity of being delayed...if he has a panic attack prior to going into work."

A June 2010 version of the form from the same provider noted the same mental health diagnoses and a GAF of 50-60.  It was noted that the Veteran would be "incapacitated for a single continuous period of time due to his...medical condition, including any time for treatment and recovery" and that the period of incapacity would be "one to two days on an as need basis."  It was noted that the Veteran's "condition [will] cause episodic flare-ups periodically preventing the employee from performing his...job functions" and that it was medically necessary for the Veteran to be absent from work during flare-ups, with it being noted "if severe headaches or may come in late."  An estimate for the next six months was that the frequency of flare-ups would be one to two times per week.  Regarding the duration, it was noted that "can last several days" and "also [illegible] panic attacks."  

A January 2011 version of the form from the same provider noted mental health diagnoses of panic disorder and adjustment disorder and a GAF of 55.  It was noted that symptoms included anxiety, panic attacks and "significant migraine headaches."  It was noted that the Veteran's "condition [will] cause episodic flare-ups periodically preventing the employee from performing his...job functions" and that it was medically necessary for the Veteran to be absent from work during flare-ups, with it being noted "i.e. during a panic attack or migraine."  An estimate for the next six months was that the frequency of flare-ups would be one to two times per week.  Regarding the duration, it was noted that they would be approximately one to two days per episode.

A June 2011 version of the form from the same provider noted a mental health diagnosis of panic disorder and noted symptoms of anxiety, panic attacks and headaches.   It was noted that the Veteran's "condition [will] cause episodic flare-ups periodically preventing the employee from performing his...job functions" and that it was medically necessary for the Veteran to be absent from work during flare-ups, with it being noted "if symptomatic."  An estimate for the next six months was that the frequency of flare-ups would be one to two times per week.  Regarding the duration, it was noted that they would be approximately one to two hours per episode and that "possible more if migraine."

Also of record is what is described as a list of the Veteran's leave from December 2009 to September 2011.  In the March 2015 Brief, the Veteran's prior representative referenced these employment records and stated that they show that the Veteran "took a total of roughly 280 hours off of work in 2010" and that the Veteran "is able to take this amount of time off of work, not because his employer provides him with continuous paid leave, but because he currently qualifies for" FMLA.  At the October 2014 Board hearing, the Veteran's representative referenced the list of the Veteran's leave and stated that "based on a rough calculation during that time period of about a year and a half, he took well over 350 hours off of work which equates to roughly 5 to 6 weeks of time off of work...per year" and that "based on his anxiety condition...based on his psychotic disorder requires him to take that much time off work."  In a somewhat related August 2011 statement to his Senator, the Veteran referenced that "my doctor has had me on FMLA for over 2 years now d[ue] to all the work I miss from my [PTSD], anxiety, panic, Hyper[tens]ion and migraines," that "I am getting in to a financial bind for...all the work I miss d[ue] to the things I came out of [service] with" and that "when I say I miss a lot of work I'm talking 2 to 3 days a week." 

Also of record are additional lay statements from the Veteran.  At the October 2014 Board hearing, the Veteran stated that he was taking medication on as needed basis and described that previous medications resulted in side effects in that "everything got worse."  He referenced panic attacks being worse, that he would "sit and cry for no reason," that "my friends said I was going crazy" and "sexual side effects."  In an apparent reference to panic attacks, the Veteran stated "I have severe times that it happens, but this has been some of the better times than what it was before I was on all the medications."  The Veteran discussed apparent panic attacks, which he referenced as including anxiety, his chest tightening up and that he "feel[s] like everything's collapsing in on me".  He also stated that he "I get dry mouth because I get nervous...about everything" and that he is "very suspicious of everything around me."  The Veteran also testified that that:

I lock my house up...I got a dog for -- to help me out with just things.  I don't open the windows or blinds or anything because I just feel really --I get real paranoid about people coming around, especially whenever the anxiety -- the worst the anxiety gets, I won't answer the phone for anybody...my friends could stop by and be knocking on the door and I won't answer the door for them...I even ignore my parents when they call.  So it gets...very severe.... I lay on the couch, hide out...I won't go out...I could be starving and I'll find --if I'm eating Ramen noodles, if that's all I got in my house, I'm not going grocery shopping.  I'm --eat Ramen noodles.

The Veteran stated that "whenever I take the medication, it takes the pressure off my chest and then I still have the paranoid of being around things... and it just, it relieves a lot of the pressure off the chest where I don't feel like I'm just -- everything's collapsing in on me" and that "[i]t gives me some relief, but not very much relief...it takes about 15 minutes for it to kick in, and it does somewhat help, but no way does it take anything away and I'm...missing work 2 to 3 times a week because of the things like this."

The Veteran referenced being "always on alert" and that "I don't like people to be behind me" and that he moved cubicles at work and had modifications (a mirror) in response to this issue.  The Veteran also agreed with a statement from his representative that "although you do have a general...feeling of anxiety and suspiciousness throughout the day, there are times when it certainly is worse and you have what you have described and what has been described to you, as panic attacks or anxiety attacks."  

The Veteran described that during "elevated levels of anxiety" he "usually go[es] home[from work]...because it's very hard for me to do anything kind at my job."  The Veteran referenced that his anxiety would impede his job in that he "can't get my concertation thoughts together to figure out what I'm supposed to do," that he "can't remember what's going on," that "I would get confused and lost" and that he would get "panicky."  The Veteran also stated that he has "6 or 7" panic attackers per week and that "I at least have 1 or 2 a day that aren't severe enough to take me off work...that I can go out and get a breather and kind of regroup at work, but I get 2 --1 to 2 a week that are very severe."  The Veteran also stated that he "called in," presumably a reference to calling in sick to work, "at least twice a week" and that this has been the average "[s]ince about 2009, 2010."  The Veteran reported being on FMLA currently and since "late 2009, early 2010."  As noted earlier, the Veteran's representative reference the Veteran as having approximately five to six weeks of leave annually.  

Regarding social relationships, the Veteran stated that "I probably only got about 3 friends, 3 or 4 friends."  He stated that "especially when I was on the medications and started having a lot of problems, I lost a lot of my friends because they don't understand what's going on with me" and that "then I started getting worse and...I stop hanging out with people.  I don't go around anybody.  I hide in my house."  

Regarding education, the Veteran stated that "I've been attempting to go back to school...I think I've tried three times...and all that has resulted in me having to drop out because of not being able to retain the amount of time that they want me to go there because I would start to head to school" and that "I would start feeling panicky about having to go in, being around people...the agoraphobia would kick in...so I'd just go home." 

Regarding his symptoms, the Veteran stated that "the symptoms have been the same.  Some of the attacks weren't as strong...but nothing ever just went away" and that "I -- or just not had -- I always have had 1 to 2 a week.  They just hadn't been as strong as what they were.  I still have to stay home from work, but I wouldn't feel as bad."  

Also of record is an October 2016 affidavit from the Veteran.  The Veteran stated that "I lost a $100,000/year job due to my anxiety.  Due to the rigorous treatment I receive, my doctors had to take me out of work for three months, which ultimately resulted in my termination."  He stated that "[i]f I suffered through a panic attack I would not come into work the next day unit I forced myself out of bed" and that "I had an issue with one of my coworkers."  He stated that "I don't go out and I avoid crowds altogether.  I prefer to stay indoors and I really don't have many friends anymore.  The few friends I do have always call me and ask me to go out with them, but I usually refuse."  He also stated that "I get irritated often, and find myself getting angry which causes me more stress and all my conditions kick into gear."  He described a recent incident where he "got angry and walked for seven miles to get away from" his friends.  He referenced that if his "anxiety is acting up, it can cloud my judgment, concentration, and motivation."

He stated that "[m]y bad days occur more often than my good days.  On these days, I cannot do anything.  I stay in bed and have to let it pass by.  I do not go into work, I simply stay in bed all day," that "[i]f I find that these feelings of depression are not passing I have to force myself to do something just so I will get out of my bed" and that "I find myself having a bad day at least 2-3 times a week, however I find myself waking up anxious, depressed, and suspicious 4-5 times a week."

Also of record is a December 2016 affidavit from T.J., who described himself as someone who lived with the Veteran "for a couple of years" and stated that the Veteran "was my best friend."  T.J. stated that "[l]iving with [the Veteran] was difficult at times" and he referenced the Veteran having panic attacks and anxiety issues.  He described that the Veteran "was particularly difficult when it came to having guests around" and noted that the Veteran "would start yelling, cussing, threating to call the police...He would go as far as to try to break into my room" when guests were over.  T.J. referenced that the Veteran "did not have friends for a long time when this stuff started happening to him...he basically just cut others off" and referenced other people as being "scared off" by the Veteran's behavior and to a friend who "stopped coming over because of" the Veteran.  T.J. also stated that "I do remember that he used to talk to his family and close friends in his home, Missouri."  T.J. referenced that the Veteran worked for a furniture repossession department when they lived together and that the Veteran, as far as he knew, "was successful at this job because it was easy for him to vent his frustration and anger out on people who didn't pay their bills.  He had no problem telling the people off and yelling at them."  T.J. noted that the Veteran's "issues put a massive strain on our friendship and I actually ended up moving out, back home, because of them."  He stated that "I still keep in touch with" the Veteran.               

Analysis

Initially, as outlined above, the appeal period in this case dates to May 6, 2008 (the day following the Veteran's separation from active service).  The AOJ in a September 2016 rating decision increased the disability rating for the Veteran's acquired psychiatric disorder to 50 percent, effective June 9, 2008.  The Board finds that the assigned 50 percent disability rating is warranted during the entire appeal period, from May 6, 2008.  This is because the evidence generally does not indicate that the Veteran's symptomatology prior to June 9, 2008 was better than after that date.  In addition, the assignment of a 10 percent disability rating from May 6, 2008 and an increased 50 percent disability rating shortly thereafter from June 9, 2008 (approximately 4 months) disrupts the intent of 38 C.F.R. § 3.344 (2017), which is titled "Stabilization of disability evaluations."  Pursuant to 38 C.F.R. § 3.344 (2017), the Board shall assign a disability rating "so as to produce the greatest degree of stability of disability evaluations."  As such, the Board finds that prior to September 9, 2008 and from May 6, 2008, the Veteran's acquired psychiatric disorder symptomatology more nearly approximated the frequency, severity and duration of symptoms contemplated by the 50 percent (or higher) disability rating criteria.  The Board therefore concludes that a disability rating of 50 percent is warranted for the Veteran's acquired psychiatric disorder from May 6, 2008 and to this extent the Veteran's claim is granted.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

The remaining issue is whether an initial disability rating in excess of 50 percent is warranted throughout the appeal period.  Upon review, the Board finds that an initial disability rating in excess of 50 percent is not warranted for the Veteran's acquired psychiatric disorder.  Overall, the Veteran's acquired psychiatric disorder symptomatology did not more nearly approximate the frequency, severity and duration of symptoms contemplated by the 70 percent (or higher) disability rating criteria.  The Veteran's disability picture did not more nearly approximate that contemplated by the 70 percent disability rating criteria.  See 38 C.F.R. § 4.7 (2017).

With respect to occupational and social impairment, as noted, the April 2009 VA examination report and the April 2016 VA examination report noted that the Veteran's level of occupational and social impairment was of the level that corresponds to a 50 percent disability rating and a 30 percent disability rating, respectively, under the General Formula.  The Board affords significant probative value to these descriptions provided by neutral medical professionals following examination of the Veteran, which directly addressed the rating criteria under the General Formula.  These examination reports did not indicate that the Veteran's overall disability picture more nearly approximated that contemplated by the 70 percent (or higher) disability rating criteria.

In addition, the symptoms described during the appeal period generally more closely approximated the example symptoms provided under the General Formula for 30 percent and 50 percent disability ratings, rather than higher disability ratings.  For example, such symptoms noted at times during the appeal period included all of the 30 percent example symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment and mild memory loss.  Symptoms noted from the 50 percent example symptoms included panic attacks more than once a week and disturbances of motivation and mood.  

In addition, the more severe example symptoms outlined in the 70 percent and 100 percent disability ratings were generally not shown by the evidence of record.  The Board acknowledges that the April 2016 VA examination report noted the following example symptoms from the 70 percent disability rating criteria under the General Formula: difficulty in adapting to stressful circumstances, including work or a work like setting; inability to establish and maintain effective relationships; and neglect of personal appearance and hygiene.  

With respect to neglect of personal appearance and hygiene, the examination report also stated that the Veteran "states when anxiety is at his worst, he will not leave his         room, may become depressed, staying in bed, not attending to personal hygiene."  The examination report also stated, however, that the Veteran was "adequately groomed and casually glad."  In addition, the earlier the March 2008 and April 2009 VA examination reports noted that the Veteran's general appearance was clean, neatly groomed and appropriately dressed.  Moreover, numerous VA treatment records dated over many years consistently noted the Veteran to be dressed appropriately, well, neatly or casually and to have good hygiene.  This included a June 2016 treatment note dated after the April 2016 VA examination report.  The Board affords significant probative value to the extensive records over a multiyear period that did not document neglect of personal appearance and hygiene.

Similarly, while the examination report noted a symptom of inability to establish and maintain effective relationships, other evidence variously referenced the Veteran as having relationships with his family and friends.  The April 2016 examination report itself noted that the Veteran "currently reports no friendships, though has cordial relationships with his 2 roommates who are prior military," that "[h]e has supportive parents (divorced) but close to both step father and biological father...close to his full sister, and one of his half sisters, and okay relationships with other siblings" and that he "does have a supportive extended family whom he telephonically communicates most days."  Other evidence also referenced the Veteran's relationships with his family, to include the March 2008 VA examination report (stating that he had a "good relationship with his family of origin,") and a December 1, 2014 private medical record (stating that "does not worry about family, because he talks with them daily").  This indicates that the Veteran had established and maintained effective relationships with his family.  

In addition, various evidence referenced the Veteran as having friendships.  This included the March 2008 VA examination report (stating that he "has a few friends he socializes with"), the April 2009 VA examination report (stating that he was "[s]till avoiding people but beginning to get out by self or with friends" ), the October 2014 Board hearing (stating that "I probably only got about 3 friends, 3 or 4 friends") and a December 1, 2014 private medical record (stating that he "makes himself go out with friends but may leave after 20 min[ute]s").  Also of record, dated after the April 2016 VA examination, was an October 2016 Veteran affidavit (stating that "I prefer to stay indoors and I really don't have many friends anymore.  The few friends I do have always call me and ask me to go out with them, but I usually refuse") and a December 2016 buddy statement from T.J. (stating that "I still keep in touch with" the Veteran).  This evidence indicates that the Veteran had established and maintained effective relationships with friends.

Overall, while the evidence does indicate social impairment, the Board finds that it does not indicate the Veteran has been unable to establish and maintain effective relationships.  The level of social impairment more nearly approximates that of the 50 percent example symptom (difficulty in establishing and maintaining effective work and social relationships), rather than the 70 percent example symptom (inability to establish and maintain effective relationships).

With respect to the other 70 percent example symptom identified on the April 2016 VA examination report of difficulty in adapting to stressful circumstances, including work or a work like setting, the Board finds this symptom to be consistent with the overall evidence of record.  The Board notes, however, that the April 2016 VA examination report also noted that the Veteran's level of occupational and social impairment in regards to his mental diagnoses was best summarized as "[o]ccupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  This finding as to overall occupational and social impairment corresponds to a 30 percent disability rating under the General Formula.  As such, while the Board acknowledges the presence of one of the example 70 percent symptoms under the General Formula, the Board finds that the Veteran's overall disability picture did not more nearly approximate that contemplated by the 70 percent disability rating criteria.

The Board also notes that an example 70 percent symptom under the General Formula is impaired impulse control (such as unprovoked irritability with periods of violence).  The March 2008 VA examination report noted the Veteran's impulse control was fair, with periods of violence noted (apparently in reference to the otherwise noted "several fist fights" and fights with his roommates).  The Board notes that the March 2008 VA examination occurred while the Veteran was still in active service.  It does not appear that the evidence described the Veteran as being violent towards himself or others following his separation from active service.  In this regard, the April 2009 VA examination report noted impulse control as fair, with periods of violence not noted, and the April 2016 VA examination report did not report as a symptom impaired impulse control.  Also, in the Veteran's October 2016 affidavit, he described a recent incident where he "got angry and walked for seven miles to get away from" his friends.  This perhaps suggests impaired impulse control, but such does not appear to be of the severity contemplated by the 70 percent example symptom in that violence was not present and it is unclear if the Veteran was unprovoked when he got angry.  Also, while evidence referenced a symptom of irritability, such did not appear to have been noted in the context of impaired impulse control.  Overall, while there has been some indication that the Veteran acted impulsively at times, such did not appear to be of the severity contemplated by the 70 percent disability rating criteria.

In addition, various evidence referenced the Veteran as experiencing panic attacks.  The evidence, however, did not describe such attacks as being of the severity contemplated by the example symptom from the 70 percent disability rating under the General Formula of "near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively."  For example, the April 2016 VA examination report noted the symptom of panic attacks more than once a week, rather than the 70 percent example symptom.  As such, while panic attacks were present, such did not appear to be of the severity contemplated by the 70 percent disability rating criteria.

In sum, the Board finds that, throughout the appeal period, the Veteran's acquired psychiatric disorder symptomatology did not more nearly approximate the frequency, severity and duration of symptoms contemplated by the 70 percent (or higher) disability rating criteria.  The Veteran's disability picture did not more nearly approximate that contemplated by the 70 percent disability rating criteria.  See 38 C.F.R. § 4.7 (2017).  As such, the Board concludes that a disability rating in excess of 50 percent is not warranted for the Veteran's acquired psychiatric disorder and to this extent the claim therefore must be denied.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

The Board has considered the Veteran and his representative's arguments.  It does not appear that the Veteran's current representative has specifically advocated for a disability rating in excess of 50 percent.  An earlier representative, in a March 2015 brief, advocated that the Board should "[g]rant an increased rating of no less than 30%...effective May 6, 2008."  As noted above, the Board has granted in excess of this disability rating (50 percent) from the date advocated.       

II.  Headaches

Procedural History

A prior June 2008 rating decision granted entitlement to service connection for headaches and assigned a 0 percent disability rating effective May 6, 2008 (the day following the Veteran's separation from active service).  In a September 2008 statement, the Veteran "request[ed] an increase of my service connected migraines currently rated at 0%."  The AOJ adjudicated the increased rating claim in an April 2009 rating decision, which continued the 0 percent disability rating.  The Veteran timely appealed this decision.

Pursuant to 38 C.F.R. § 3.400(o)(2) (2017), an effective date of up to one year prior to a claim for increased rating may be assigned where it is factually ascertainable based on all evidence of record that an increase in disability had occurred.  This requires the Board to consider evidence dated one year prior to September 2008 (with the additional consideration that entitlement to service connection was granted effective May 6, 2008).
  
Legal Criteria

The Veteran's headaches have been rated under Diagnostic Code 8100.  Under Diagnostic Code 8100, a 0 percent (noncompensable) disability rating is warranted for "[w]ith less frequent attacks."  A 10 percent disability rating is warranted for "[w]ith characteristic prostrating attacks averaging one in 2 months over last several months."  A 30 percent disability rating is warranted for "[w]ith characteristic prostrating attacks occurring on an average once a month over last several months."  A 50 percent disability rating (the highest available schedular rating) is warranted for "[w]ith very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability."  

The rating criteria do not define "prostrating."  Prostration is defined by a medical dictionary as "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary 1531 (32nd ed. 2012).

The phrase "productive of severe economic adaptability" has not been clearly defined by regulations or by case law.  The United States Court of Appeals for Veterans Claims (Court) has noted that "productive of" can either have the meaning of "producing" or "capable of producing."  See Pierce v. Principi, 18 Vet. App. 440 (2004).  Thus, headaches need not actually "produce" severe economic inadaptability to warrant a 50 percent disability rating.  Further, the Court found that "severe economic inadaptability" does not mean unemployability.  The Board notes, however, that the headaches must be, at minimum, capable of producing "severe" economic inadaptability.  The Court in Pierce also stated that:

the Board failed to address specifically the application of and interplay between the following regulatory provisions: 38 C.F.R. § 4.3 (2002) (reasonable doubt resolved in favor of claimant), § 4.7 (higher possible evaluation applies 'if disability picture more nearly approximates the criteria for that rating[;] otherwise, the lower rating will be assigned'), and 38 C.F.R. § 4.21 (2002) (all the elements specified in a disability grade need not necessarily be found although 'coordination of rating with impairment of function will, however, be expected in all instances').  Failure to 'acknowledge and consider' these potentially relevant regulations was error.

Evidence

The Veteran was afforded a VA neurological disorders examination in March 2008.  The examination report stated that the Veteran "gave history of headaches since his return from deployment in Jun[e] [20]06.  Headaches are aggravated by stress.  Symptoms include nausea, photophobia and phonophobia."  The course since onset was noted as intermittent with remissions.  Current treatment was noted to be medication, with a response to treatment noted as fair.  The frequency during the past 12 months of migraine headaches was noted to be weekly.  Regarding headache severity, the examination report stated that "[m]ost attacks are prostrating."  The usual duration of headache was noted as hours.  A diagnosis was noted of migraine headaches.  The effect on usual occupation was noted as significant effects.  Resulting work problems were noted as increased tardiness and increased absenteeism and effects on occupational activities were noted of decreased concentration and pain.  

A separate March 2008 VA PTSD examination report stated that the Veteran lost two weeks from work during the last 12 month period caused by "calling in and leaving early secondary to anxiety and migraine headaches."  

A July 2008 VA treatment record referenced the Veteran as reporting headaches as physical symptoms that have lasted three months or longer and interfered with activities of daily living.  A problem list included migraine, unspecified, without mention of intractable migraine.  A July 2010 VA treatment record noted that the Veteran "[s]tates he continues to have headaches."  A November 2010 VA neurology note stated that the Veteran reported "experiencing headaches for the last 5 years.  Describes them as mostly occur[r]ing over side of face scalp.  If has str[e]ss at work may occur about twice a week.  Lasts for ab[o]ut 3 hours.  When intense cannot face sun light.  Headache is throbbing in nature."  The results of an October 2008 head CT were noted as normal and an impression was noted of tension versus migraine headaches.

As discussed in the acquired psychiatric disorder section above, of record are FMLA forms for company B. that were completed by the Veteran's VA psychiatrist Dr. F.G.  The forms listed, in addition to mental health diagnoses, diagnoses of intractable migraines (the February 2010 version of the form) and migraines (the June 2010, January 2011 and June 2011 (noting significant migraine headaches) versions of the form).  As explained above, these records variously noted that it would be medically necessary for the Veteran to be absent from work during flare-ups and provided different information regarding the frequency of flare-ups and the duration of related incapacity.  The June 2010 version of the form noted an estimate for the next six months was that the frequency of flare-ups would be one to two times per week and regarding the duration noted "can last several days."  The January 2011 version of the form noted an estimate for the next six months was that the frequency of flare-ups would be one to two times per week and the duration would be approximately one to two days per episode.  The June 2011 version of the form noted an estimate for the next six months was that the frequency of flare-ups would be one to two times per week and the duration would be approximately one to two hours per episode and that "possible more if migraine."  

The forms generally appeared to discuss the Veteran's acquired psychiatric disorder and headaches together when describing the impact on the Veteran's frequency and duration of flare-ups, with some mention specifically as to the headaches.  In this regard, the February 2010 version of the form noted that it would be medically necessary for the Veteran to be absent from work during the flare-ups and regarding the frequency and duration of flare-up incapacity noted "difficult to assess.  Various symptom profile."  The June 2010 version of the form stated that it was medically necessary for the Veteran to be absent from work during flare-ups, with it being noted "if severe headaches or may come in late."  The January 2011 version of the form noted that that it was medically necessary for the Veteran to be absent from work during flare-ups, with it being noted "i.e. during a panic attack or migraine."   The June 2011 version of the form stated regarding the frequency and duration of flare-up incapacity that "possible more if migraine."

Following the FMLA forms, a March 2012 VA treatment note stated that the Veteran "notes occ[asional] migraines in the am which take about 6 hours to abate."  A December 2015 note stated "[r]ecently been having headaches."

The Veteran also provided related testimony at the October 2014 Board hearing.  He stated that the duration of his migraine headaches was "4 or 5 hours, because they usually puts me to sleep, so I usually sleep for 4 or 5 hours" and that "[t]hey hurt, so I lay down...to try and get rid of them and then fall asleep and...I don't know if the medication's knocking me out, but I do go to sleep for 4 to 5, 6 hours sometime."  He also described his symptoms as "if I'm in light, it's kind of like haley looking, spirally looking light...if I'm in the house...I go to my bedroom.  I close all the curtains and everything.  I had to...put up blackout curtains" and that "I get in bed.  I don't turn anything on, turn all sounds off because my head is just pounding; it's piercing...sometimes I wrap my pillow around my head just trying to push to -- because it just hurts so bad."  The Veteran testified that during his migraines, he did not have the ability to do activities, such as go to work and do his job.  He stated that "the most I...have ever been able to do is, really, lay on the couch instead of in my bed and turn the TV on just to have something kind of going, but I know that I can't really turn the sound up or anything like that" and that "[i]t's just more of just kind of like the background scenery and to lay on the couch so I'm not laying in bed all day long."  The Veteran reported that he suffered from the described migraine attacks "[o]nce, twice a week."

The Veteran described how at one point during the appeal period he was on medication, which "helped with migraines at that time."  He noted, however, that the medication did not relieve all of his migraine symptoms and that he still had migraines.  He indicated that they were less severe in that "I wasn't in bed; I was on the couch.  And I could have a little bit of sound on, but...still...I couldn't go to work.  I couldn't get out and about and go shopping, things like that.  There was no driving."  The Veteran responded affirmatively to a question from his representative that "once you stopped taking these medications, the symptomatology was, as you described from what you're dealing with right now, 2 to 3 -- or 1 to 2 times per week, almost totally debilitating for you."  The Veteran also indicated that his currently described symptoms were equivalent to the symptoms he suffered from after his separation from active service and prior to starting medication.  In this regard, the Veteran's representative stated that the March 2008 VA examination report stated that "most headaches are prostrating in nature and states that [the Veteran] suffers from migraines approximately once per week.  And that is consistent with his testimony today."

As discussed above, also of record is what is described as a list of the Veteran's leave from December 2009 to September 2011.  At the October 2014 Board hearing, the Veteran's representative discussed this information primarily in the context of the Veteran's acquired psychiatric disorder.  The representative stated that "based on a rough calculation during that time period of about a year and a half, he took well over 350 hours off of work which equates to roughly 5 to 6 weeks of time off of work...per year" and that "based on his anxiety condition...based on his psychotic disorder requires him to take that much time off work."  The representative also asked "how much in terms of weeks or days would you state that you do not get paid for the time off that you have to take for your psychological condition."  The Veteran described that his take home gross salary was around $20,000 to $30,000.  He referenced, after he used his sick and vacation leave (which he estimated as being three weeks between these prior to November 2014 and four weeks after that), he was not paid for all of the five or six weeks off of work.  As noted above, of record is a somewhat related August 2011 statement from the Veteran (to his Senator) in which he referenced that "my doctor has had me on FMLA for over 2 years now d[ue] to all the work I miss from my [PTSD], anxiety, panic, Hyper[tens]ion and migraines," that "I am getting in to a financial bind for...all the work I miss d[ue] to the things I came out of [service] with" and that "when I say I miss a lot of work I'm talking 2 to 3 days a week."     

The Veteran was afforded a VA examination in April 2016 and a Headaches Disability Benefits Questionnaire (DBQ) was completed.  A diagnosis was noted of migraine.  Under the medical history section, it was noted that "[i]n the past (in service) he was on Midrin for his migraines," that in November 2010 Topamax was prescribed and that "[a]t some point in 2011 or 2012, he stopped the [T]opamax."  The examination report stated that "[c]urrently he states [his headaches] have been somewhat better as he has not been working so he has had less stress," that "[h]e has headaches a couple of times a week but is able to sleep them off.  He stays in a dark quiet room and will sleep" and that "[h]e states they will occur behind his eye (one or the other) and it is piercing.  It is throbbing.  They will last 4-5 h[ou]rs.  He has light sensitivity with them."  It was also noted that "[h]e states he has not seen his primary care provider about his headaches yet...He states he has been able to manage his headaches with [T]ylenol at home as he is not working currently" and that "[h]e states he has not had to go to the ER or provider/urgent care for intractable or prostrating headache."  Regarding symptoms, the examination report noted that the Veteran experienced headache pain, pulsating or throbbing head pain and pain localized to one side of the head.  It was noted that the Veteran experienced non-headache symptoms associated with headaches of sensitivity to light.  The duration of typical head pain was noted to be less than one day.  

The examiner noted that the Veteran did not have characteristic prostrating attacks of migraine/non-migraine headache pain.  The results of a November 2011 head CT were included, which noted a primary diagnostic code of "normal."  It was noted that the Veteran's headache condition would impact his ability to work, specifically that "[h]e states he is not currently working but he states when he was, he would have increased pressure on his head when he wore headset.  He was in sales.  He states he had a lot of stress at work, the light hurt his eyes" and that "[h]e would miss work with his headaches."

Also of record is an October 2016 affidavit from the Veteran.  He stated that "[m]y migraines would make it very difficult to work as I had to talk to clients and our customer base over the phones."  He also stated that "[m]y migraines are mainly stress related, so if I am in a situation at work and I begin to get stressed, it becomes worse as my migraines start to kick in.  My migraines start and then all of my other conditions get triggered and I start feeling anxious and panicked" and that "[t]hey occur once a week or more and I have to go to a dark place and lie down in order to alleviate the pain, as the light is very bothersome."

The Board has additionally considered the Veteran and his representative's contentions.  In this regard, the Veteran's prior representative stated in his March 2015 brief that the March 2008 VA examination report and the Veteran's "testimony before the Board shows that his migraine symptoms support a rating of no less than 30%."  It was stated that the 2008 VA examination report noted that the Veteran "suffers from prostrating migraine headaches which occur at least once per week.  Also, [the Veteran] provided testimony that his migraines, even when taking medication, occur several times per month and are completely prostrating."   

In addition, the Veteran's current representative stated in a May 2017 statement that the Veteran "fits the criteria for a disability rating of 50 percent for his headaches."  It was stated that "[t]he evidence of record fully supports that [the Veteran's] headaches are serious enough that they prevent him from obtaining and maintaining substantially gainful employment."  Reference was made to the October 2016 Veteran affidavit, the October 2014 Board hearing testimony and the FMLA documentation discussed above (which was noted as "indicating that [the Veteran] cannot work if he has a migraine and that these migraines can happen twice a week").  It was further stated "[p]lease grant [the Veteran] a disability rating of 50 percent for his headaches as they incapacitate him in a way in which he cannot work."

Analysis

As noted above, the AOJ has assigned a noncompensable (0 percent) disability rating throughout the appeal period under Diagnostic Code 8100.  The rating criteria under Diagnostic Code 8100, essentially, provide disability ratings based on frequency and severity of migraines.

A 10 percent disability rating is warranted for "[w]ith characteristic prostrating attacks averaging one in 2 months over last several months" and a 30 percent disability rating is warranted for "[w]ith characteristic prostrating attacks occurring on an average once a month over last several months."   As such, an initial issue is whether the Veteran's headaches were "prostrating."  As noted, the rating criteria do not define "prostrating" and prostration is defined by a medical dictionary as "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary 1531 (32nd ed. 2012).  The March 2008 VA examination stated that "[m]ost attacks are prostrating."  The April 2016 VA examination report stated that the Veteran "states he has not had to go to the ER or provider/urgent care for intractable or prostrating headache" and noted that the Veteran did not have characteristic prostrating attacks of migraine/non-migraine headache pain.
In review, the two medical professionals who addressed the issue of whether the Veteran's headaches were prostrating provided differing conclusions.  Neither provided an explanation or rationale for their determination as to whether the Veteran's headaches were or were not prostrating.  38 U.S.C. § 5107 (2012) provides that "[w]hen there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, [VA] shall give the benefit of the doubt to the claimant" and 38 C.F.R. § 4.3 (2017) provides that "[w]hen after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant."  See also 38 C.F.R. § 3.102 (2017).  As such, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's headaches have been manifested by characteristic prostrating attacks.  

The difference between the 10 and 30 percent disability ratings under Diagnostic Code 8100 involves frequency of the attacks.  The Board finds that the Veteran's characteristic prostrating attacks satisfied the 30 percent disability rating criteria in that they occurred on average at least once a month over the last several months.  In this regard, various evidence of record referenced the Veteran's headaches as occurring more than once a month.  For example, the March 2008 VA examination report noted weekly migraine headaches, at the October 2014 Board hearing the Veteran reported that he suffered from migraine attacks "[o]nce, twice a week," the April 2016 VA examination report noted that the Veteran "has headaches a couple of times a week" and in his October 2016 affidavit the Veteran stated that his headaches "occur once a week or more."

As such, the Board finds that the Veteran's headaches were manifested by characteristic prostrating attacks occurring at least on an average once a month over the last several months.  In addition, the Board finds that the evidence indicated that the symptomatology of the Veteran's headaches have been relatively similar throughout the appeal period.  As such, and in order produce stability of disability evaluations pursuant to 38 C.F.R. § 3.344 (2017), the Board finds that a 30 percent disability rating is warranted throughout the appeal period. 

The Board further finds that a disability rating in excess of 30 percent is not warranted.  A 50 percent disability rating is warranted "[w]ith very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability."  Under this criteria, the initial issue is whether the Veteran had "very frequent completely prostrating and prolonged attacks."  Upon review, the Board finds that this was not demonstrated by the most probative evidence of record.  As cited above, the March 2008 VA examination report stated regarding headache severity that "[m]ost attacks are prostrating."  While noting that most attacks were prostrating, the examiner did not indicate that the attacks were "very frequent completely prostrating and prolonged."  In addition, as cited above, the April 2016 VA examination report stated that the Veteran "states he has not had to go to the ER or provider/urgent care for intractable or prostrating headache" and noted that the Veteran did not have characteristic prostrating attacks of migraine/non-migraine headache pain.  The examiner did not indicate that the Veteran's headaches were prostrating, let alone that they were "very frequent completely prostrating and prolonged."  

The Board finds the March 2008 VA examination report and April 2016 VA examination report to be the most probative evidence of record as to the key issue of whether the Veteran's headaches were manifested by very frequent completely prostrating and prolonged attacks, as required for a higher disability rating.  These examination reports, completed by neutral medical professionals following examination of the Veteran, indicated that the Veteran's headaches did not meet the 50 percent disability rating criteria.  The Board affords these findings significant probative value.

The Board acknowledges that the Veteran's prior representative stated in his March 2015 brief that the Veteran at the October 2014 Board hearing "provided testimony that his migraines, even when taking medication, occur several times per month and are completely prostrating."  It does not appear that the Veteran specifically described his headaches at the October 2014 Board hearing as "completely prostrating."  As such, this was essentially the Veteran's representative's interpretation of the Veteran's testimony.  The Board finds the March 2008 VA examination report and April 2016 VA examination report, prepared by neutral medical professionals following examination of the Veteran, to be of more probative value than the representative's statements as to the issue of the severity of the Veteran's headaches.

The Board has also considered the Veteran's representative's May 2017 argument, which advocated for a 50 percent disability rating.  The argument focused, essentially, on that the Veteran's headaches impacted his ability to work.  In this regard, it was stated that the Veteran's "headaches are serious enough that they prevent him from obtaining and maintaining substantially gainful employment" and that "his headaches...incapacitate him in a way in which he cannot work."  These statements did not address the initial issue of whether the Veteran had "very frequent completely prostrating and prolonged attacks."  As outlined, Board has found that this was not demonstrated by the most probative evidence of record.  As such, while the Board has considered the representative's argument, it finds that the advocated 50 percent disability rating is not warranted.  

In finding that the Veteran's headaches were not manifested by "very frequent completely prostrating and prolonged attacks," the Board need not address the second portion of the 50 percent disability rating criteria that such attacks must be "productive of severe economic inadaptability."
In sum, the Board finds that the Veteran's headaches were manifested by characteristic prostrating attacks occurring at least on an average once a month over the last several months and that they were not manifested by very frequent completely prostrating and prolonged attacks.  As such, the Board concludes that a disability rating of 30 percent, but no higher, is warranted for headaches.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2017).  To this extent, the Veteran's claim is granted.

The Board notes that in accordance with the Court's holding in Pierce, the Board has acknowledged and considered 38 C.F.R. § 4.3, 4.7 and 4.21 (2017).  In this regard, the consideration of 38 C.F.R. § 4.3 (2017) has been utilized to award a 30 percent disability rating in this case, as reasonable doubt was resolved in the Veteran's favor in order to find that the Veteran's headaches have been manifested by characteristic prostrating attacks.


ORDER

A disability rating of 50 percent for the Veteran's acquired psychiatric disorder is granted from May 6, 2008.

A disability rating in excess of 50 percent for the Veteran's acquired psychiatric disorder is denied.

A disability rating of 30 percent, but no higher, for headaches is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


